Citation Nr: 1453360	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-43 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the January 2009 rating decision, the Seattle RO also granted service connection for prostate cancer, rated as 100 percent disabling, denied service connection for hypertension, and denied service connection for cancer of the right ring finger.  In his January 2009 notice of disagreement, the Veteran expressed disagreement only with the denials of service connection for bilateral hearing loss and tinnitus.  Accordingly, the Veteran did not perfect an appeal as to any other issues adjudicated in the January 2009 rating decision, and thus, those issues are not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  The Virtual VA paperless claims processing system also contains VA treatment records from the Central California Healthcare System dated July 2008 to July 2014; other documents are duplicative of the evidence of record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records indicate he underwent an audiometric evaluation in May 2012, which revealed gradually sloping mild to moderate bilateral sensorineural hearing loss.  However, the full puretone threshold results do not appear in the progress note.  Further, the Veteran underwent audiometric testing in January 2009 at the Central California Ear, Nose & Throat Medical Group.  Although the Veteran submitted a page from the evaluation report to VA, it does not contain the full puretone threshold results.  At a March 2009 VA Audiology Consultation, it was noted that the Veteran's January 2009 test results were to be scanned.  Finally, in a June 2009 VA audiology note, the audiologist indicated the Veteran had been evaluated at the San Francisco VA Medical Center (VAMC) audiology department, to include for auditory brain-stem response testing.  No treatment records from the San Francisco VAMC are currently associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include all scanned audiometric testing results.  If the scanned copy of the January 2009 audiologic evaluation report from the Central California Ear, Nose & Throat Medical Group is not available with the Veteran's VA treatment records, the AOJ should undertake appropriate efforts to obtain the Veteran's full private treatment records from that facility.

Upon VA examination in February 2010, the VA examiner diagnosed bilateral mild sensorineural hearing loss, and bilateral tinnitus.  In an April 2010 addendum opinion, the VA examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss or tinnitus was due to or aggravated by the Veteran's military service, because the Veteran's service treatment records did not show hearing loss upon his discharge from service, "and hence, no reason for tinnitus at the time of his discharge."  However, the VA examiner did not comment upon the Veteran's reports of experiencing hearing loss and tinnitus beginning during his active duty service, and progressively worsening since service.  Further, in the February 2010 VA examination report, the VA examiner noted the Veteran's report that his tinnitus was "much worse" since he underwent radiation treatment for his service-connected prostate cancer.  However, the VA examiner did not offer an opinion as to whether the Veteran's current bilateral tinnitus may be related to, or aggravated by, treatments for his service-connected prostate cancer.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all scanned audiometric testing results, the full scanned copy of the January 2009 audiologic evaluation report from Central California Ear, Nose & Throat Medical Group, and all treatment records from the San Francisco VAMC.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his hearing loss and/or tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include the full January 2009 audiologic evaluation report from Central California Ear, Nose & Throat Medical Group, if it is not obtained with the Veteran's VA treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran, to include regarding his military noise exposure.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports that he was constantly exposed to significant noise during service while deployed in Vietnam and Thailand, with little to no hearing protection.  See, e.g., October 2014 videoconference hearing testimony. 

The examiner should also specifically address the Veteran's report that he first experienced hearing loss in service, that he did not seek treatment because he was serving in a combat area, and that his hearing loss has progressively worsened since service.  See, e.g., October 2014 videoconference hearing testimony; November 2009 substantive appeal.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports that he was constantly exposed to significant noise during service while deployed in Vietnam and Thailand, with little to no hearing protection, and that he experienced ringing in his ears after mortar explosions next to metal containers on base.  See, e.g., October 2014 videoconference hearing testimony. 

The examiner should specifically address the Veteran's report that he first experienced tinnitus in service, that he did not seek treatment because he was serving in a combat area, and that his tinnitus has progressively worsened since service.  See, e.g., October 2014 videoconference hearing testimony; November 2009 substantive appeal.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was caused by the Veteran's service-connected prostate cancer, to include radiation treatments?

The examiner should specifically address the February 2010 VA examiner's notation that the Veteran reported that his tinnitus was "much worse" since he underwent radiation treatment for his service-connected prostate cancer. 

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus is aggravated by the Veteran's service-connected prostate cancer, to include radiation treatments?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

